NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued November 14, 2018
                                Decided January 3, 2019

                                          Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        DIANE S. SYKES, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 17-2720

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 3:15-CR-30087-SMY-1

LESLIE J. WOODS,                                   Staci M. Yandle,
      Defendant-Appellant.                         Judge.



                                        ORDER

        Leslie Woods played active roles in two violent armed robberies when he was a
teenager. He entered into a plea agreement admitting to all charges but now contends
that the government breached the agreement by not advocating for a sentence at the
low end of the Guidelines range. But regardless whether a breach occurred, Woods
failed to show that he would have received a lesser sentence had the prosecutor acted
differently, so we affirm the judgment of the district court.

      In the summer of 2010 when Woods was just 15 years old, he took part in two
armed robberies that resulted in serious injuries to multiple victims. In the first robbery,
Woods waited behind the wheel in a stolen car outside of the Best Shop in Cahokia,
No. 17-2720                                                                       Page 2

Illinois, while three other men, armed and wearing masks, held up the store. They
ordered a customer to the ground, and then two of the men went behind the counter,
put both of their handguns to the lone clerk’s head, and demanded all of the cash from
the register. As they were leaving, one of the men shot the customer in the buttocks
when he started to get up. Running out of the store, the shooter fired four shots toward
the entrance, and a bullet struck the driver of a parked car in her back.

       The second robbery also took place in Cahokia a few weeks later. Using a
different stolen vehicle, Woods and the three others pulled up to a Mini-Mart. This time
Woods joined the other men and all four entered the store armed and masked. Woods
and two others went behind the counter and pointed their guns at the man and woman
working the registers. Woods pressed the barrel of his rifle into the back of the male
clerk, who was trying to open the register. The clerk suddenly turned around and
grabbed the barrel of the gun, and Woods immediately shot him; the injured man fell
atop the female clerk, who by now was huddled at Woods’s feet. Woods shot the man
twice more, then helped his associates haul away the entire cash register and what little
money it contained.

       Five years later, Woods and his partners in crime were finally identified and
charged with multiple federal crimes related to these robberies. Woods was indicted on
six counts and pleaded guilty to each of them pursuant to a plea agreement in which
the government promised to “recommend a sentence at the low end of the Guideline
range ultimately found by the Court.”

       At the sentencing hearing, the government made a robust presentation about
Woods’s dangerousness—a presentation that Woods believes breached his plea
agreement. The prosecutor opened by stating that ”consistent with the Plea Agreement,
[the government] recommends a sentence of 23 years. That’s 276 months.”1 But the
prosecutor then made an extended argument (corresponding to six transcript pages)
about the heinous nature of the robberies (describing them as “by far … the worst that
we have seen”). She argued that “justice cannot be achieved unless the significance of


      1 The parties (and apparently the judge) assumed that Woods’s Guidelines range
was 276 to 287 months based on the judge’s decision to grant the government’s motion
for a downward variance for his substantial assistance. See U.S.S.G. § 5K1.1. This
assumption is wrong: section 5K1.1 does not change the range but instead merely
allows the judge to vary the sentence downward. Woods’s actual Guidelines range
remained 512 to 535 months.
No. 17-2720                                                                        Page 3

the sentence is in proportion to the magnitude of the crime, and the magnitude of these
crimes cannot be overstated.” In a closing line that Woods spotlights, the prosecutor
characterized him as “an incredibly dangerous person from whom society needs to be
protected for as long as possible.”

       The judge’s sentencing remarks mirrored the prosecutor’s statements about the
severity of the crimes: “I don’t think the seriousness of the crimes that you were
involved in can be overstated. … [T]he seriousness, I don’t know, again, how you can
overstate it.” She also emphasized Woods’s criminal history, which includes two
juvenile adjudications and three adult felonies—the adult crimes obviously occurring
between the time of these robberies and Woods’s arrest five years later. After
considering Woods’s age and the profound effect of his crimes on the victims, the judge
concluded that “[t]here is an absolute need to protect the public from future crimes by
this defendant.” She imposed a sentence of 360 months in prison

         Woods appeals, arguing that the government breached the plea agreement by
only nominally recommending a sentence at the low end of the Guidelines while
forcefully arguing for a longer one. Woods points to the government’s introduction of
extensive evidence at sentencing (including, for instance, surveillance videos and victim
statements) as well as the prosecutor’s statements about the need for a lengthy sentence
(i.e., society needs to be protected from this “incredibly dangerous person” for “as long
as possible”). The government responds that emphasizing the seriousness of the crimes
was not a breach and in fact was required under its statutory obligation to bring all
relevant information to the district court’s attention. See 18 U.S.C. § 3661.

       Assuming for the sake of argument that the government breached the plea
agreement, the judge’s remarks at sentencing do not support an inference that the
breach was prejudicial. Woods did not object to the prosecutor’s statements, so to
prevail he must establish that his substantial rights were affected by the alleged breach.
See Puckett v. United States, 556 U.S. 129, 135 (2009). This in turn requires him to show
that “but for the breach of the plea agreement[,] his sentence would have been
different.” United States v. Salazar, 453 F.3d 911, 915 (7th Cir. 2006) (quotation marks
omitted).

        Woods has not carried this burden. The judge carefully explained her reasoning
and based Woods’s sentence on her explicit assessment that the extremely violent
nature of the offenses, combined with Woods’s criminal record, warranted a 30-year
prison term. The judge emphasized that the crimes involved multiple victims who were
“terrified and terrorized” and that “some were shot over and over again”—one by
No. 17-2720                                                                        Page 4

Woods himself. “There is no question,” she said, “that a substantial sentence is
warranted” to deter Woods from future criminal activity and to protect the public.
Nothing in the record suggests that Woods would have received a lesser sentence but
for the claimed breach of the plea agreement.

        Woods also maintains that the 30-year sentence is substantively unreasonable.
This argument too is meritless. We review the substantive reasonableness of the
sentence deferentially and will reverse only if we find an abuse of discretion. United
States v. Lewis, 842 F.3d 467, 477 (7th Cir. 2016). Woods argues that the judge
overemphasized the seriousness of the crimes. The record does not bear that out. The
judge considered the relevant aggravating and mitigating factors—not just the severity
of the crimes but also Woods’s age and criminal history—and explained why the risk he
poses to public safety justifies a sentence of this significant length. We find no abuse of
discretion.

                                                                              AFFIRMED